see Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court, 128 Nev.,
                Adv. Op. 21, 276 P.3d 246, 249 (2012) (recognizing that Idliscovery
                matters are within the district court's sound discretion, and [this court]
                will not disturb a district court's ruling regarding discovery unless the
                court has clearly abused its discretion"). As petitioner has not
                demonstrated that the district court "clearly abused its discretion" in
                granting the motion to compel discovery, Club Vista, 128 Nev., Adv. Op.
                21, 276 P.3d at 249; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 225,
                88 P.3d 840, 841 (2004), we
                              ORDER the petition DENIED.



                                                              , C.J.
                                          Hardesty


                                                 J.



                                           ,     J.
                Saitta                                    Gibbons


                                               D.J.                                 , D.J.
                      son            7/                   Dobrescu


                cc:      Hon. Elizabeth Goff Gonzalez, District Judge
                         Wachtell, Lipton, Rosen & Katz
                         Pisanelli Bice, PLLC
                         Glaser Weil Fink Jacobs Howard Avchen & Shapiro,
                               LLC/Los Angeles
                         BuckleySandler LLP
                         Holland & Hart LLP/Las Vegas
                         Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A